Citation Nr: 1721117	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-26 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include generalized anxiety disorder (GAD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to October 1956 and had additional periods of reserve service in the Army Reserve.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2015, the Board remanded the case for further evidentiary development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In June 2015, the Board remanded the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include GAD, to obtain verification of the Veteran's service including dates of active duty for training (ACDUTRA) and to afford the Veteran a VA examination to obtain an opinion whether any current psychiatric disorder was incurred in or aggravated by any of the Veteran's qualifying periods of ACDUTRA service.  

Although VA obtained copies of the Veteran's Army Reserve orders to report to ACDUTRA from 1983 to 1992, it is unclear whether these periods of ACDUTRA are verified.  Moreover, there are no documents regarding periods of ACDUTRA prior to 1983 associated with the claims file.  Further development should be made to obtain verification of all ACDUTRA service prior to 1983.  VA should clarify what periods of ACDUTRA are verified by the evidence of record.  

The June 2015 remand requested the VA examiner's opinion regarding the etiology or aggravation of the Veteran's psychiatric disorder and to specifically address service treatment records dated in December 1982 and July 1991, that show the Veteran reported nervous trouble, depression and excessive worry, as well as the Veteran's testimony during a February 2010 hearing that his anxiety symptoms began during his service in 1978.  

Although the Veteran was provided a VA examination in February 2016, the examiner, in opining that the Veteran's mental disorder was secondary to a nonservice-connected heart condition, did not address the identified medical records or the Veteran's testimony.  Moreover, the VA examiner did not address whether the Veteran's psychiatric disorder was aggravated by his service.  In an April 2016 addendum, the VA examiner stated that he could not find the 1982 and 1991 treatment records in the claims file and opined that the Veteran's diagnosed GAD was related to medical conditions.  Again, the examiner did not address the Veteran's testimony or whether it was as likely as not that his psychiatric disorder was aggravated by his service.  As the 1982 and 1991 service treatment records are associated with the claims file and are relevant, and the VA examiner's opinion is not adequate, further development is warranted, as the RO has not substantially complied with the directives of the prior June 2015 remand and, thus, a remand for curative action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).  

As a final point, although some medical records have been translated, the claims file still includes evidence written in Spanish with no accompanying certified English translation, specifically, what appears to be medical documents from private facilities, received by VA in October 2010, December 2010, and January 2011 (currently in the VBMS file), as well as several letters from individuals and the Veteran's contentions received in December 2010.  On remand, the RO should take the opportunity to review the Veteran's claims file and translate these documents from Spanish into English in order to facilitate review of the record by the Board.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

2.  Contact the National Personnel Records Center (NPRC), the Army Reserve, or an other appropriate agency, to include the Defense Finance and Accounting Service (DFAS) to verify the Veteran's periods of service in the Army Reserve, including any actual periods (specific dates) of ACDUTRA and inactive duty for training (INACDUTRA), specifically for service prior to 1983.  VA should identify all verified periods of service.  

4.  Review the claims file, and translate from Spanish into English the private medical records, letters and Veteran's contentions, received by VA in October 2010, November 2010, December 2010 and January 2011 and any other relevant Spanish documents of record.

5.  Return the claims file, to include a copy of this remand, to the VA examiner who conducted the Veteran's psychological examination in February 2016, if available, for an addendum opinion addressing the etiology of the Veteran's claimed psychiatric disorder.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

Based on review of the pertinent evidence of record, (and any tests, studies or examination deemed necessary) the reviewing physician must provide a diagnosis for each current psychiatric disorder found present, to include GAD.  For each identified psychiatric disorder, the examiner must opine whether it is at least as likely as not (50 percent or greater likelihood) that the psychiatric disorder was incurred in or aggravated by a qualifying period of ACDUTRA.  

A complete rationale for all opinions must be provided that addresses service treatment records dated in December 1982 and July 1991 that reflect the Veteran reported nervous trouble, depression and excessive worry, as well as the Veteran's February 2010 hearing testimony that his anxiety symptoms began during service in 1978.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

6.  After the completion of the above and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




